Citation Nr: 0635782	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1953 to May 1957 and 
from January 1958 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  


FINDING OF FACT

The veteran has Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.
The veteran was provided with the required notice by an April 
2003 letter.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains VA medical 
records and a VA examination report.  Neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim and 
the Board is unaware of any such evidence.  VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The originating agency readjudicated the veteran's claim 
following the provision of the required notice and the 
completion of all indicated development of the record.  In 
light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

Since the initial grant of service connection, the veteran's 
hearing loss has been assigned a non-compensable rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average puretone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in May 
2003.  The following pure tone thresholds, in decibels, were 
recorded:




HERTZ




1000
2000
3000
4000
RIGHT

20
40
35
50
LEFT

15
45
45
55

The average pure tone threshold for the right ear was 36 and 
the average pure tone threshold for the left ear was 40.  
Speech discrimination was 96 percent in the right ear and 92 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 0 and 41 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has hearing loss, it is 
not to a degree that warrants compensation. The RO, in 
assigning an initial noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.  

Finally, there is no evidence that the veteran has been 
hospitalized for his hearing loss or that it has prevented 
him from working and a referral for consideration of an 
extraschedular rating for his bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


